Citation Nr: 1606470	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-13 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).
 
2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1967 to September 1970.  He is the recipient of numerous awards and decorations, to include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD with an initial 50 percent rating, effective April 30, 2008.  The Veteran subsequently perfected an appeal as to the propriety of the initially assigned rating.

In his April 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, he was informed in an April 2013 letter that his requested hearing was scheduled for May 2013.  However, prior to his hearing, in a May 2013 statement, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2015).

In May 2013, the Veteran submitted additional evidence consisting of a letter from his treating psychologist at the local Vet Center with a waiver of agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  The Board further observes that, in October 2015, the Veteran submitted another letter from the same psychologist; however, a waiver of AOJ consideration did not accompanying such submission.  Even so, as his claim is being remanded, the AOJ will have an opportunity to review the newly submitted document such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an appeal for a higher rating claim when such claim is raised by the record.  Here, the Board notes that the issue of entitlement to a TDIU has been raised by medical opinions from the Vet Center submitted in support of the claim.  See May 2013 R.S. opinion ("[the Veteran's] PTSD symptoms...have been the primary reason he has not worked since his last regular job as a contractor ended in January 2013"); see also October 2015 R.S. opinion ("his PTSD-related anger and hypervigilance have also severely impacted him occupationally.")  Therefore, the Board has taken jurisdiction over such issue and included it on the title page.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS and Virtual VA reveals that, with the exception of VA treatment records dated through May 2012, which were considered in the October 2012 supplemental statement of the case, and the October 2015 letter from the Veteran's treating psychologist, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim for a higher initial rating for PTSD, the record includes statements from the Veteran's Vet Center psychological counselors in October 2008, March 2010, April 2011, May 2013, and October 2015.  Such reflect that the Veteran had been attending individual and group therapy counseling sessions since 2008 at the Sacramento and Citrus Heights Vet Centers.  See October 2008 V.L. statement ("his initial session at the Vet Center with this provider on February 11, 2008); see also October 2015 R.S. statement ("individual and group counseling since 2009").  These statements describe the Veteran's symptoms, but the actual clinical records of treatment/counseling are not associated with the claims file.  Therefore, a remand is necessary in order to obtain such records.  Similarly, the record reflects that the Veteran also receives treatment through the Northern California Healthcare System.  As the most recent treatment records on file are dated in May 2012, updated records should be obtained on remand.

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, the Board observes that he was last examined by VA in November 2008.  However, the newly submitted statements from his psychologist at the Vet Center suggest his PTSD may have increased in severity since the November 2008 VA examination.  In this regard, in April 2011, his psychologist indicated that his PTSD symptoms had increased since 2010.  Additionally, in October 2015 it was reported that, despite sustained treatment efforts, the Veteran's PTSD has not only persisted, but continued to steadily worsen over time.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the November 2008 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the raised claim of entitlement to a TDIU, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU claim and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The AOJ also should conduct any additional development deemed necessary for the adjudication of such claim.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his PTSD.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from the Sacramento and Citrus Heights Vet Centers dated from 2008 to the present and VA treatment records from the Northern California Healthcare System dated from May 2012 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination in order to determine the current nature and severity of his PTSD. The examiner should review the record, and conduct evaluations, studies, and tests deemed necessary by the examiner. 

The examiner should identify the nature and severity of all manifestations of the Veteran's PTSD, and comment upon the impact such symptomatology has on his occupational and social functioning.

A rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the newly submitted October 2015 statement from the Veteran's treating psychologist.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


